Citation Nr: 1635921	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-04 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether a timely Notice of Disagreement (NOD) was filed as to the grant of an apportionment of the Veteran's compensation benefits.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to May 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, found that the Veteran's October 2013 NOD was untimely because it was received more than 60 days following notification of the RO's July 2013 decision awarding the Veteran's spouse, (hereinafter, P. A.) and their children, an apportionment of the Veteran's compensation benefits.  

A Report of General Information, dated in March 2016, reflects that the Veteran requested that his former representative be revoked.  Therefore, as of March 2016, the Veteran continued with his appeal unrepresented.

A hearing was held on June 7, 2016 by means of video conferencing
equipment with the Veteran in Buffalo, New York, before Kathleen K.
Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)
and who is rendering the determination in this case.  A transcript of the hearing
testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the grant of an apportionment of the Veteran's compensation benefits on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In July 2013, P. A. and the Veteran's children were awarded an apportionment of the Veteran's compensation benefits in excess of $300 per month effective September 1, 2011, and the Veteran and P. A. were notified of the decision by separate letters sent on July 2, 2013.  The Veteran's letter was sent to an address in Clinton, New York.  

2. The Veteran's address of record in January 2013 was in Rome, New York.  The Veteran was not otherwise notified of the apportionment decision until he filed his NOD on October 16, 2013.


CONCLUSION OF LAW

The Veteran filed a timely NOD as to the July 2013 determination granting an apportionment of his compensation benefits.  38 U.S.C.A. § 7105A(a) (West 2014); 38 C.F.R. § 20.501(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a July 2013 letter from the RO notifying him that an apportionment of his VA benefits had been granted to P.A. on behalf of her and their children was sent to an incorrect address in Clinton, New York.  He asserts that at the time of that letter he was living at an address in Rome, New York, and that VA was aware that this was his current address.  Specifically, in his NOD dated October 2013, he stated, "I never received any notice from the VA as the letters were going to my old address [redacted street address] [in] Clinton NY, yet on all other VA systems my correct address was listed as [redacted street address] [in] Rome, NY . . . .  I was under the assumption that my address was current in all systems as I continue to receive letters from the VA in regards to [other VA benefits]."  Therefore, he maintains that the 60-day period to file the NOD in this case should not have begun to run until he was properly notified of the apportionment decision and that therefore his October 2013 NOD should be considered timely filed.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.501, 20.502, 20.504 and 20.713(a).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In simultaneously contested claims, the NOD from the person adversely affected must be filed within 60 days from the date of mailing of the notification of the determination to him or her; otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an NOD has been timely filed.  38 C.F.R. § 20.501(a).

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties."'  Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Based on the presumption of regularity, the Board presumes that "'the [RO] properly discharged [its] official duties by mailing a copy of [the] VA decision to the last known address of the appellant."'  Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)(quoting Woods v. Gober, 14 Vet.App. 214, 220 (2000)).  "The presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary'."  Ashley, 2 Vet.App. at 309; see Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The burden is on the appellant to produce clear evidence that the VA did not follow its regular mailing practices or that its practices were not regular; absent the production of such evidence, delivery is proven.  See Clarke, 21 Vet.App. at 133.

In this case, evidence shows that the Veteran's address of record in July 2013 was in Rome, New York, and therefore that he was not notified of the award of the apportionment by the July 2, 2013, letter sent to him at the Clinton, New York, address.  Specifically, the Veteran's "History of Change of Addresses" as depicted by the RO in a letter to him dated January 19, 2015, shows that at least as early as January 2011, the Veteran's address was in Clinton, New York.  VA correspondence throughout 2011 was sent to that address, as was a May 2012 Apportionment Due Process letter notifying the Veteran that VA had received a request for an apportionment of his benefits which was pending a VA determination.  The January 19, 2015, letter shows a notation that "We used Wrong address" four times including for the May 2012 Apportionment Due Process letter and the July 2013 Award Apportionment Due Process letter which was the letter notifying the Veteran of the grant of apportionment with which he had 60 days to file an NOD.  The "wrong" address shown by the January 19, 2015, letter was the address in Clinton, New York.

In addition to this evidence is a letter from VA to the Veteran dated in January 2013, summarizing his VA benefits.  This letter, sent six months before the July 2013 Award Apportionment Due Process letter notification letter, was sent to the correct address in Rome, New York.  

A printed copy of an internal VA computer display ("Corporate Award and Rating Data") indicates that the Veteran's address in Clinton, New York, was effective from November 2010 through May 2012.  His address was changed to Rome, New York, effective September 2012, back to Clinton in July 2013, and then to Rome again in October 2013.  Since there is no indication in the record that the Veteran changed his address back to Clinton after September 2012, this discrepancy would appear to indicate administrative error.  Additionally, as noted above, the January 19, 2015, letter setting forth the "History of Change of Addresses" noted that the "wrong address", the one in Clinton, was placed on the apportionment notification letter sent to the Veteran in July 2013, along with other letters sent in December 2011, May 2012, and July 2013.  

The Board concludes that the evidence noted above constitutes the clear evidence needed to show that VA did not follow its regular mailing practices or that its practices-at least with regard to the addresses used for mail sent to the Veteran in this case--were not regular.  See Clarke, 21 Vet.App. at 133.  Accordingly, the burden of rebutting the presumption of regularity as to notifying the Veteran in July 2013 of the apportionment determination has been met, and delivery of that notification has not been proven. 

Given that VA correspondence was sent to the Veteran in January 2013 at the Rome, New York, address, and that internal VA documents indicate that the Veteran was living at that address since, at least, December 2011 through July 2013, the Board finds that mailing the July 2013 letter to the Clinton, New York, address was the result of administrative error.  Therefore, the Veteran was not properly notified of the apportionment decision.  Accordingly, the Board finds that his NOD with the July 2013 apportionment determination was timely filed.  See 38 U.S.C.A. § 7105A(a); 38 C.F.R.  § 20.501(a).


ORDER

The Veteran's NOD filed following the July 2013 decision granting an apportionment of his compensation benefits was timely.  The appeal is granted to this extent only.  


REMAND

Since the Veteran filed a timely NOD following the July 2013 apportionment decision, the Board's has limited jurisdiction to order the RO to issue a Statement of the Case (SOC) on that issue.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).  While the Veteran has expressed that a decision on the underlying apportionment claim would be desirable at this point, the Board observes that the regulations governing contested claims require that all interested parties to the claim be afforded specified procedural rights prior to adjudication.  Such rights include furnishing all interested parties copies of the Statement of the Case (SOC) and copies of the parties' substantive appeals, if filed, and providing opportunities for all parties to file briefs or arguments and to appear in a hearing before the Board.  See 38 C.F.R. §§ 19.101, 19.102, 20.502, 20.713.  Therefore, prior to any determination by the Board on the merits of the apportionment issue, the case must be remanded to the AOJ for a SOC adjudicating that issue in the first instance.  Manlincon, 12 Vet. App. at 240-41.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Fully comply with appropriate procedures for simultaneously contested claims, including providing the Veteran and all contesting parties with a Statement of the Case which addresses the Veteran's timely October 2013 NOD as it pertains to the July 2013 award of apportionment.  An appropriate period of time should be allowed for a response from all parties.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


